Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of June [●],
2015 by and among ContraFect Corporation, a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser,” and collectively, the
“Purchasers”).

RECITALS

A. The Company is offering for sale (i) shares of the Company’s Common Stock and
(ii) warrants to purchase shares of the Company’s Common Stock (the “Offering”).

B. The Company has engaged Brookline Group LLC and M.M. Dillon & Co. Group LLC
(together, the “Placement Agents”) to act as exclusive placement agents for the
Offering on a “reasonable best efforts” basis.

C. Pursuant to this Agreement, each Purchaser, severally and not jointly, wishes
to purchase, and the Company wishes to sell, upon the terms and conditions set
forth herein, Shares and Warrants pursuant to Section 2.1(a) of this Agreement.

D. The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares and Warrant
Shares (as defined in the Registration Rights Agreement) under the Securities
Act and the rules and regulations promulgated thereunder and applicable state
securities laws.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“8-K Filing” has the meaning set forth in Section 4.4.



--------------------------------------------------------------------------------

“Action” means any action, suit, notice of violation, proceeding (including any
partial proceeding such as a deposition) or investigation pending or, to the
knowledge of the Company, overtly threatened in writing against the Company, or
any of its properties or any officer, director or employee of the Company acting
in his or her capacity as an officer, director or employee, before or by any
federal, state, county, local or foreign court, arbitrator, governmental or
administrative agency, regulatory authority, stock market, stock exchange or
trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

“Agreement” has the meaning set forth in the Preamble.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.

“Common Stock” means the common stock of the Company, par value $0.0001 per
share.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

“Commission” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Shearman & Sterling LLP, or such other legal counsel as
may be engaged by the Company.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

2



--------------------------------------------------------------------------------

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Environmental Laws” has the meaning set forth in Section 3.1(ee).

“Escrow Agent” means ServisFirst Bank, an Alabama chartered bank, with offices
at 850 Shades Creek Parkway, Suite 200, Birmingham, AL 35209.

“Escrow Agreement” means the escrow agreement entered into prior to the date
hereof by and among the Company, the Escrow Agent and the Placement Agents
pursuant to which each Purchaser shall deposit its Subscription Amount with the
Escrow Agent to be applied to the transactions contemplated by this Agreement.

“Evaluation Date” has the meaning set forth in Section 3.1(u).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“FDA” has the meaning set forth in Section 3.1(oo).

“FDCA” has the meaning set forth in Section 3.1(oo).

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Indebtedness” means (i) any liabilities for borrowed money in excess of
$250,000 (which, for the avoidance of doubt, does not include trade accounts
payable), (ii) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business, and (iii) the present
value of any lease payments in excess of $250,000 due under leases required to
be capitalized in accordance with GAAP.

“Indemnified Person” has the meaning set forth in Section 4.9(b).

“Intellectual Property Rights” has the meaning set forth in Section 3.1(q).

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restriction of any kind.

 

3



--------------------------------------------------------------------------------

“Major Purchaser” means a Purchaser, or group of Purchasers that are Affiliates
(including affiliated funds), that purchases $3,000,000 or more of Shares, in
the aggregate, at the Closing.

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company, except that any of the following, either alone or in combination, shall
not be deemed a Material Adverse Effect: (i) effects caused by changes or
circumstances affecting general market or other conditions in the U.S. economy
or which are generally applicable to the industry in which the Company operates,
provided that such effects are not borne to a materially disproportionate degree
by the Company compared to other companies operating in the same industry as the
Company; (ii) effects resulting from or relating to the announcement or
disclosure of the sale of the Securities or other transactions contemplated by
this Agreement or the Offering; or (iii) effects caused by any event, occurrence
or condition resulting from or relating to the taking of any action in
accordance with this Agreement.

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Material Permits” has the meaning set forth in Section 3.1(o).

“Money Laundering Laws” has the meaning set forth in Section 3.1(pp).

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“OFAC” has the meaning set forth in Section 3.1(kk).

“Offering” has the meaning set forth in the Recitals.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Placement Agents” has the meaning set forth in the Recitals.

“Press Release” has the meaning set forth in Section 4.4.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and/or quoted for trading, which, as of the date of this
Agreement and the Closing Date, is the NASDAQ Capital Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or overtly threatened in writing.

 

4



--------------------------------------------------------------------------------

“Product” has the meaning set forth in Section 3.1(oo).

“Purchase Price” means $4.23 per Share.

“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Party” has the meaning set forth in Section 4.9(a).

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers and Brookline Group, LLC of the Registrable Securities (as defined in
the Registration Rights Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Required Delivery Date” has the meaning set forth in Section 4.1(c).

“Required Purchasers” means Purchasers holding or having the right to acquire
66.66% of the Shares, at the applicable time.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Securities” means, collectively, the Shares and the Warrants.

“Securities Act” has the meaning set forth in the Recitals.

“Shares” means, as the context requires, (i) the shares of Common Stock being
acquired by a Purchaser pursuant to this Agreement, (ii) the aggregate number of
shares of Common Stock being acquired by all Purchasers together pursuant to
this Agreement, and (iii) the Warrant Shares.

“Short Sales” include, without limitation (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

 

5



--------------------------------------------------------------------------------

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount paid by such Purchaser, and accepted by the Company, for the Securities
purchased hereunder.

“Subsidiary” means any subsidiary of the Company as set forth in the SEC
Reports, and shall, where applicable, include any subsidiary of the Company
formed or acquired after the date hereof.

“Trading Day” means a day on which the Common Stock is listed or quoted on its
Principal Trading Market, provided, that in the event that the Common Stock is
not so listed or quoted, then Trading Day shall mean a Business Day.

“Trading Market” means the NASDAQ Stock Market (any market tier) on which the
Common Stock is listed or quoted for trading on the date in question.

“Transaction Documents” means this Agreement and the exhibits attached hereto,
the Registration Rights Agreement, the Warrants, the Escrow Agreement, the
Transfer Agent Instructions and any other documents or agreements explicitly
contemplated hereunder.

“Transfer Agent” means American Stock Transfer & Trust Co., the current transfer
agent of the Company, or any successor transfer agent for the Company.

“Transfer Agent Instructions” has the meaning set forth in Section 2.2(a)(iv).

“Warrants” means, as the context requires, (i) the warrants being acquired by a
Purchaser pursuant to this Agreement, or (ii) the aggregate warrants being
acquired by all Purchasers together pursuant to this Agreement.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

ARTICLE II

PURCHASE AND SALE

2.1 Closing.

(a) Amount. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, such
number of shares of Common Stock equal to the quotient resulting from dividing
(i) the Subscription Amount for such Purchaser by (ii) the Purchase Price,
rounded down to the nearest whole share. In addition, each Purchaser shall
receive a Warrant to purchase a number of Warrant Shares equal to fifty percent
(50%) of the number of Shares purchased by such Purchaser, rounded up to the
nearest whole share. The Warrants shall have an exercise price equal to $8.00
per Warrant Share and a term of three years.

 

6



--------------------------------------------------------------------------------

(b) Closing. The Closing of the purchase and sale of the Securities pursuant to
this Agreement shall take place at the offices of Company Counsel on the Closing
Date or at such other location or remotely by facsimile transmission or other
electronic means as determined by the Company.

(c) Form of Payment. Unless otherwise agreed by the Company, on or before the
Closing Date, each Purchaser shall deliver to the Escrow Agent, via wire
transfer, immediately available funds equal to such Purchaser’s Subscription
Amount as set forth on the signature page hereto executed by such Purchaser. The
Company shall, upon written request, within three (3) Trading Days after the
Closing, deliver or cause to be delivered to each Purchaser (i) one or more
original stock certificates evidencing the number of Shares such Purchaser
purchased, and (ii) one or more Warrants, substantially in the form attached
hereto as Exhibit B, evidencing the appropriate number of Warrant Shares as
provided in Section 2.1(a) above.

2.2 Closing Deliveries.

(a) At or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to the Purchasers or the Placement Agents, as applicable, the
following (the “Company Deliverables”):

(i) this Agreement, duly executed by the Company;

(ii) a customary legal opinion from Company Counsel, dated as of the Closing
Date, executed by such counsel and addressed to the Placement Agents;

(iii) if requested in writing at least two business days prior to the Closing
Date, facsimile copies of the issued and duly executed Shares and Warrants being
purchased by such Purchaser at the Closing pursuant to this Agreement;

(iv) a copy of the Irrevocable Transfer Agent Instructions, which instructions
shall have been delivered to and acknowledged in writing by the Company’s
transfer agent (the “Transfer Agent Instructions”);

(v) the Registration Rights Agreement, duly executed by the Company; and

(vi) a certificate of the Secretary of the Company, dated as of the Closing
Date, (a) certifying the resolutions adopted by the Board of Directors or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the
Securities, and (b) certifying the current versions of the certificate of
incorporation and bylaws of the Company.

(b) Prior to the Closing, each Purchaser shall deliver or cause to be delivered
to the Company or the Escrow Agent, as applicable, the following (the “Purchaser
Deliverables”):

(i) this Agreement, duly executed by such Purchaser;

 

7



--------------------------------------------------------------------------------

(ii) to the Escrow Agent, such Purchaser’s Subscription Amount by wire transfer
in United States dollars and in immediately available funds to the account
specified in the Escrow Agreement;

(iii) the Registration Rights Agreement, duly executed by such Purchaser; and

(iv) a fully completed and duly executed Investor Questionnaire in the form
provided by the Placement Agents and approved by the Company.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof and as of the Closing Date (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), to each Purchaser and the Placement Agents:

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries.

(b) Organization and Qualification. The Company is an entity duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as currently conducted.
The Company is not in violation or default of any of the provisions of its
certificate of incorporation or bylaws. The Company is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not reasonably be
expected to have a Material Adverse Effect, and no Proceeding has been
instituted, is pending, or, to the knowledge of the Company, has been threatened
in writing in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares and
the Warrants and the reservation for issuance and the subsequent issuance of the
Warrant Shares upon exercise of the Warrants) have been duly authorized by all
necessary corporate action on the part of the Company, and no further corporate
action is required by the Company, its Board of Directors or its stockholders in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents to which the

 

8



--------------------------------------------------------------------------------

Company is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will,
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Shares and Warrants and the reservation for
issuance and issuance of the Warrant Shares) do not and will not (i) conflict
with or violate any provisions of the Company’s certificate of incorporation or
bylaws, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would result in a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any Material Contract, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws, assuming the correctness
of the representations and warranties made by the Purchasers herein), or by
which any property or asset of the Company is bound or affected, except in the
case of clauses (ii) and (iii) such as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization (including the Principal
Trading Market) or other Person in connection with the execution, delivery and
performance by the Company of the Transaction Documents (including, without
limitation, the issuance of the Shares and Warrants and the reservation for
issuance and issuance of the Warrant Shares), other than (i) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (ii) filings required by
applicable state securities laws, (iii) the filing of a Notice of Exempt
Offering of Securities on Form D with the Commission under Regulation D of the
Securities Act, (iv) the filing of any requisite notices and/or application(s)
to the Principal Trading Market for the issuance and sale of the Shares and the
listing of the Shares for trading or quotation, as the case may be, thereon in
the time and manner required thereby, (v) the filings contemplated in
Section 4.5 of this Agreement, and (vi) those that have been made or obtained
prior to the date of this Agreement (collectively, the “Required Approvals”).

(f) Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be duly and

 

9



--------------------------------------------------------------------------------

validly issued, fully paid and nonassessable and free and clear of all Liens,
other than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights of stockholders. The Warrants have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be duly and validly issued, free and clear of all liens, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights of stockholders. The Warrant Shares issuable upon exercise of the
Warrants have been duly authorized and, when issued and paid for in accordance
with the terms of the Transaction Documents will be duly and validly issued,
fully paid and nonassessable, free and clear of all liens, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights of stockholders. Assuming the accuracy of the representations and
warranties of the Purchasers in this Agreement, the Securities will be issued in
compliance with all applicable federal and state securities laws.

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company as of
March 31, 2015 (whether then convertible into or exercisable or exchangeable for
shares of capital stock of the Company) is set forth in the SEC Reports. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents that have not been effectively waived as of the Closing
Date. The issuance and sale of the Securities will not obligate the Company to
issue shares of Common Stock or other securities to any Person (other than the
Purchasers and the Placement Agents) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all applicable federal and state securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities. No
further approval or authorization of any stockholder, the Board of Directors or
others is required for the issuance and sale of the Securities.

(h) SEC Reports; Disclosure Materials. The Company has filed with the Commission
all reports, schedules, forms, statements and other documents required to be
filed by the Company under the Exchange Act, including pursuant to Section 13(a)
or 15(d) thereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, but except any information that is
“furnished” and not “filed”, being collectively referred to herein as the “SEC
Reports,” and the SEC Reports, being collectively referred to as the “Disclosure
Materials”), on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective filing dates, or to the extent corrected or
updated by a subsequent amendment or restatement, the SEC Reports complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

10



--------------------------------------------------------------------------------

(i) Eligibility to Use a Registration Statement on Form S-3. The Company expects
to be eligible to file a registration statement on Form S-3 beginning on
August 3, 2015.

(j) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected or
updated by a subsequent amendment or restatement). Such financial statements
have been prepared in accordance with GAAP in all material respects, except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal year-end audit adjustments.

(k) Material Changes. Since March 31, 2015, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(ii) except as disclosed in the SEC Reports, the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not materially altered its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) except
as disclosed in the SEC Reports, there has not been any material change or
amendment to, or any waiver of any material right by the Company under, any
Material Contract under which the Company is bound or subject.

(l) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
issuance of the Securities or (ii) except as disclosed in the SEC Reports,
would, if determined adversely to the Company, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(m) Employment Matters. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which would reasonably be expected to have a Material Adverse Effect. None of
the Company’s employees is a member of a union that relates to such employee’s
relationship with the Company, and the Company is not a party to a collective
bargaining agreement. No current executive officer of the Company (as defined in
Rule 501(f) under the Securities Act) has notified the Company that such officer
intends to leave the Company or otherwise terminate such officer’s employment
with the Company.

 

11



--------------------------------------------------------------------------------

(n) Compliance. The Company (i) is not in material default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company), nor has the
Company received written notice of a claim that it is in default under or that
it is in violation of, any Material Contract (whether or not such default or
violation has been waived), (ii) is not in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or its
properties or assets, or (iii) is not in violation of, or in receipt of written
notice that it is in violation of, any statute, rule or regulation of any
governmental authority or self-regulatory organization (including the Principal
Trading Market) applicable to the Company, except in each case as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(o) Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its business as currently conducted
and as described in the SEC Reports, except where the failure to possess such
permits, individually or in the aggregate, has not and would not reasonably be
expected to have a Material Adverse Effect (“Material Permits”). The Company has
not received any notice of Proceedings relating to the revocation or material
adverse modification of any such Material Permits.

(p) Title to Assets. The Company has good and marketable title in fee simple to
all real property owned by it, if any. The Company has good and marketable title
to all tangible personal property owned by it that is material to the business
of the Company, in each case free and clear of all Liens except as disclosed in
the SEC Reports or such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company. Any real property and facilities held under lease by the Company
are held by it under valid, subsisting and enforceable leases with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and facilities by the Company.

(q) Patents and Trademarks. To the knowledge of the Company, the Company owns,
possesses, licenses or has other adequate rights to use all patents, patent
applications, trade and service marks, trade and service mark applications and
registrations, trade names, trade secrets, inventions, copyrights, licenses,
technology, know-how and other intellectual property rights and similar rights
necessary for use in connection with its business as described in the SEC
Reports and which the failure to so have would reasonably be expected to have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).
There is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by any Person that the Company’s business as now
conducted infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of such Person. To the knowledge of the
Company, there is no existing infringement by another Person of any of the
Company Intellectual Property Rights that would reasonably be expected to have a
Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(r) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes to be prudent and customary in the businesses and locations in which
the Company is engaged. The Company has not received any notice of cancellation
of any such insurance, nor, to the knowledge of the Company, will it be unable
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business.

(s) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the executive officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company, is presently a
party to any transaction with the Company or any Affiliate of the Company (other
than for services as employees, officers and directors), that would be required
to be disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

(t) Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.

(u) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Closing Date. The Company has established
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures as of the end of the period covered by the Company’s most recently
filed periodic report under the Exchange Act (such date, the “Evaluation Date”).
The Company presented in its most recently filed periodic report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(v) Certain Fees. No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than placement

 

13



--------------------------------------------------------------------------------

agent, legal, accounting and other fees and expenses customary in similar
offerings that are being paid by the Company. The Company shall indemnify, pay,
and hold each Purchaser harmless against, any liability, loss or expense
(including, without limitation, attorneys’ fees and out-of-pocket expenses)
arising in connection with any such right, interest or claim.

(w) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Investor Questionnaires provided by the
Purchasers, no registration under the Securities Act is required for the offer
and sale of the Securities by the Company to the Purchasers under the
Transaction Documents. The issuance and sale of the Securities does not
contravene the rules and regulations of the Principal Trading Market.

(x) Investment Company. The Company is not and, immediately after receipt of
payment for the Securities, will not be an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(y) Registration Rights. Except in connection with the Offering or as disclosed
in the SEC Filings or the Company’s S-1/A Registration Statement filed with the
Commission on July 25, 2014, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.

(z) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act, nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the twelve (12) months preceding the date hereof, received written notice
from the Principal Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements of the Principal Trading
Market. The Company is in compliance with all listing and maintenance
requirements of the Principal Trading Market on the date hereof in all material
respects.

(aa) Rights Agreements. The Company has not adopted any stockholder rights plan
or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.

(bb) Disclosure. The Company confirms that it has not provided, and to the
knowledge of the Company, none of its executive officers or directors nor any
other Person acting on its or their behalf has provided, and it has not
authorized the Placement Agents to provide, any Purchaser or its respective
agents or counsel with any information that it believes constitutes material,
non-public information (i) except insofar as the existence, provisions and terms
of the Transaction Documents and the proposed transactions hereunder may
constitute such information, all of which will be disclosed by the Company in
the manner contemplated by Section 4.5 hereof, or (ii) unless such Purchaser
shall have executed a written agreement regarding the confidentiality and use of
such information. The Company understands and confirms that the Purchasers will
rely on the foregoing representations in effecting transactions in securities of
the Company.

 

14



--------------------------------------------------------------------------------

(cc) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company
nor, to the knowledge of the Company, any Person acting on its behalf has,
directly or indirectly, at any time within the past six (6) months, made any
offers or sales of any Company security or solicited any offers to buy any
Company security under circumstances that would (i) eliminate the availability
of the exemption from registration under Regulation D under the Securities Act
in connection with the offer and sale by the Company of the Securities as
contemplated hereby or (ii) cause the Offering to be integrated with prior
offerings by the Company for purposes of any stockholder approval provisions,
including, without limitation, under the rules and regulations of any Trading
Market on which any of the securities of the Company are listed or quoted.

(dd) Tax Matters. The Company (i) has prepared and filed (or has requested valid
extensions for) all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
and (ii) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith, with respect to
which adequate reserves have been set aside on the books of the Company, except
in either case where the failure to prepare, file or pay would not reasonably be
expected to have a Material Adverse Effect. There are no unpaid taxes in any
material amount claimed to be due by the Company by the taxing authority of any
jurisdiction.

(ee) Environmental Matters. Except as disclosed in the SEC Reports, the Company
has operated its business in material compliance with all Environmental Laws,
and no material expenditures are or will be required in order to comply
therewith. The Company has not received any notice or communication that relates
to or alleges any actual or potential violation or failure to comply with any
Environmental Laws that will result in a Material Adverse Effect. As used
herein, the term “Environmental Laws” means all applicable laws and regulations,
including any licensing, permits or reporting requirements, and any action by a
federal state or local government entity pertaining to the protection of the
environment, protection of public health, protection of worker health and
safety, or the handling of hazardous materials, including without limitation,
the Clean Air Act, 42 U.S.C. § 7401, et seq., the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. § 9601, et seq., the
Federal Water Pollution Control Act, 33 U.S.C. § 1321, et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 690-1, et seq., and the Toxic
Substances Control Act, 15 U.S.C. § 2601, et seq.

(ff) No General Solicitation. Neither the Company nor, to the knowledge of the
Company, any Person acting on behalf of the Company has offered or sold any of
the Securities by any form of general solicitation or general advertising
(within the meaning of Regulation D).

(gg) Unlawful Payments. To the knowledge of the Company, none of the Company,
nor any directors, executive officers, employees, agents or other Persons acting
at the direction of or on behalf of the Company, has, in the course of its
actions for or on behalf of the Company at any time during the last five
(5) years: (a) made any unlawful contribution to any

 

15



--------------------------------------------------------------------------------

candidate for foreign office, or failed to disclose fully any contribution in
violation of law; (b) made any unlawful payments to any foreign or domestic
governmental officials, or other Person charged with similar public or
quasi-public duties, or to any foreign or domestic political parties or
campaigns from corporate funds; (c) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended; or (d) made any other unlawful bribe,
rebate, payoff, influence payment, kickback or other material unlawful payment
to any foreign or domestic government official, other than payments that are not
prohibited by the laws of the United States or any jurisdiction thereof.

(hh) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its SEC
Reports and is not so disclosed and would reasonably be expected to have a
Material Adverse Effect.

(ii) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
represents to each Purchaser that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

(jj) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf (other than the Placement Agents, with respect to which no
representation is made) has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, or (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities in violation of Regulation M
under the Exchange Act, other than, in the case of clause (iii), compensation
paid to the Placement Agents in connection with the placement of the Securities.

(kk) OFAC. The Company is not, and, to the knowledge of the Company, no
director, executive officer, agent, employee, Affiliate or other Person acting
for or on behalf of the Company is, currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”). The Company will not knowingly use the proceeds of the sale
of the Securities, or lend, contribute or otherwise make available such proceeds
to any joint venture partner or other Person or entity, towards any sales or
operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned
by OFAC or for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

 

16



--------------------------------------------------------------------------------

(ll) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

(mm) Accountants. Ernst & Young LLP, who will express their opinion with respect
to the audited financial statements and schedules to be included as a part of
any Registration Statement prior to the filing of any such Registration
Statement, is an independent registered public accounting firm as required by
the Securities Act.

(nn) Application of Takeover Protections. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
impose any restriction on any Purchaser, or create in any party (including any
current stockholder of the Company) any rights, under any share acquisition,
business combination, poison pill (including any distribution under a rights
agreement), or other similar anti-takeover provisions under the Company’s
charter documents or the laws of its state of incorporation.

(oo) FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (the “FDA”) under the FDCA that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company (each such
product, a “Product”), such Product is being manufactured, packaged, labeled,
tested, distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under the FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not reasonably be expected to have a Material Adverse
Effect. There is no pending, completed or, to the knowledge of the Company,
threatened, Action against the Company, and the Company has not received any
notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Product, (ii) withdraws its approval of, requests the recall,
suspension, or seizure of, or withdraws or orders the withdrawal of advertising
or sales promotional materials relating to, any Product, (iii) imposes a
clinical hold on any clinical investigation by the Company, (iv) enjoins
production at any facility of the Company, (v) enters or proposes to enter into
a consent decree of permanent injunction with the Company, or (vi) otherwise
alleges any violation of any such laws, rules or regulations by the Company, and
which, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect. The properties, business and operations of the
Company have been and are being conducted in all material respects in accordance
with all applicable laws, rules and regulations of the FDA. The Company has not
been informed by the FDA that the FDA will prohibit the marketing, sale, license
or use in the United States of any product proposed to be developed, produced or
marketed by the Company nor has the FDA expressed any concern as to approving or
clearing for marketing any product being developed or proposed to be developed
by the Company.

 

17



--------------------------------------------------------------------------------

(pp) Money Laundering Laws. The operations of the Company are and have been
conducted in compliance in all material respects with applicable financial
recordkeeping and reporting requirements and money laundering statutes of the
United States and, to the Company’s knowledge, all other jurisdictions to which
the Company is subject, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any applicable governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending, or to the knowledge of the Company,
threatened.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company and Placement Agents as follows:

(a) Authority. The Purchaser is either an individual or an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. If the Purchaser is not an individual, the execution and delivery of
this Agreement by such Purchaser and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of such Purchaser. Each Transaction Document to
which the Purchaser is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(b) No Conflicts. The execution, delivery and performance by the Purchaser of
this Agreement and the other Transaction Documents to which it is a party, and
the consummation by such Purchaser of the transactions contemplated hereby and
thereby, will not (i) if applicable, result in a violation of the organizational
documents of such Purchaser, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, have a material adverse effect on the ability of such Purchaser
to perform its obligations hereunder or any of the other Transaction Documents
to which such Purchaser is a party.

 

18



--------------------------------------------------------------------------------

(c) Investment Intent. The Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law, and the Purchaser is acquiring the
Securities as principal for its own account and not with a view to, or for
distributing or reselling such Securities in violation of the Securities Act or
any applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right, subject to the
provisions of this Agreement and the Registration Rights Agreement, at all times
to sell or otherwise dispose of all or any part of such Securities pursuant to
an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws. Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities (or any
securities which are derivatives thereof) to or through any person or entity.
The Purchaser is not a registered broker-dealer under Section 15 of the Exchange
Act or an entity engaged in a business that would require it to be so registered
as a broker-dealer.

(d) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act. The Investor Questionnaire delivered by
the Purchaser in connection with this Agreement is complete and accurate in all
respects as of the date of this Agreement and the Closing Date and will be
accurate in all respects as of the effective date of the Registration Statement;
provided, that the Purchaser shall be entitled to update such information by
providing written notice thereof to the Company.

(e) General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

(f) Experience. The Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Purchaser is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

(g) Access to Information. The Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
reasonable opportunity to ask such questions as it has deemed necessary of, and
to receive answers from, representatives of the Company concerning the terms and
conditions of the Offering and the merits and risks of investing in the
Securities, (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment, and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or

 

19



--------------------------------------------------------------------------------

expense that is necessary to make an informed investment decision with respect
to the investment. Neither such inquiries nor any other investigation conducted
by or on behalf of the Purchaser or its representatives shall modify, amend or
affect such Purchaser’s right to rely on the truth, accuracy and completeness of
the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents. The Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities. The
Purchaser has received no representations or warranties from the Placement
Agents, the Company or their employees, agents or attorneys in making this
investment decision other than as set forth in this Agreement.

(h) Certain Trading Activities. Other than consummating the transactions
contemplated hereunder, the Purchaser has not directly or indirectly, nor has
any Person acting on behalf of or pursuant to any understanding with such
Purchaser, engaged in any transactions in the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities) since the time that such Purchaser was first contacted by the
Company, the Placement Agents or any other Person regarding the specific
investment contemplated hereby. Other than to other Persons party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction, including the existence and
terms of this transaction.

(i) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.

(j) Independent Investment Decision. The Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any business and/or legal counsel in making such decision. The Purchaser
understands that nothing in this Agreement or any other materials presented by
or on behalf of the Company or Placement Agents to the Purchaser in connection
with the purchase of the Securities constitutes legal, tax or investment advice.
The Purchaser has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities. The Purchaser understands that the Placement Agents
have acted solely as the agent of the Company in this placement of the
Securities and such Purchaser has not relied on the business or legal advice of
the Placement Agents or its respective agents, counsel or Affiliates in making
its investment decision hereunder, and the Purchaser confirms that none of such
Persons has made any representations or warranties to such Purchaser in
connection with the transactions contemplated by the Transaction Documents.

(k) Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 

20



--------------------------------------------------------------------------------

(l) Transfer or Resale. The Purchaser understands that, except as provided in
the Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, or (B) such Purchaser shall have delivered to the Company
an opinion of counsel to such Purchaser, in a form reasonably acceptable to the
Company, to the effect that such Securities to be sold, assigned or transferred
may be sold, assigned or transferred pursuant to an exemption from such
registration; (ii) any sale of the Securities made in reliance on Rule 144 may
be made only in accordance with the terms of Rule 144, and further, if Rule 144
is not applicable, any resale of the Securities under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

(m) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the Offering.

(n) Regulation M. The Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchasers.

(o) Residency. The Purchaser’s residence (if an individual) or offices in which
its investment decision with respect to the Securities was made (if an
entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company,
(iii) pursuant to Rule 144 (provided that the Purchaser provides the Company
with reasonable assurances (in the form of seller and, if

 

21



--------------------------------------------------------------------------------

applicable, broker representation letters) that the securities may be sold
pursuant to such rule), the Company will require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of such transfer, any such transferee shall agree
in writing to be bound by the terms of this Agreement and the Registration
Rights Agreement and shall have the rights of a Purchaser under this Agreement
and the Registration Rights Agreement with respect to such transferred
Securities.

(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c):

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.

(c) Removal of Legends. The legend set forth in Section 4.1(b) above shall be
removed and the Company shall issue or caused to be issued a certificate without
such legend or any other legend to the holder of the applicable Securities upon
which it is stamped, if (i) such Securities are registered for resale under the
Securities Act (provided that, if the Purchaser is selling pursuant to the
Registration Statement, the Purchaser agrees to only sell such Securities during
such time that such registration statement is effective and not withdrawn or
suspended, and only as permitted by such registration statement), (ii) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), (iii) if such Securities are eligible to be
sold, assigned or transferred under Rule 144 (provided that a Purchaser provides
the Company with reasonable assurances that such Securities are eligible for
sale, assignment or transfer under Rule 144 which shall not include an opinion
of counsel), (iv) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that

 

22



--------------------------------------------------------------------------------

such Purchaser provides the Company with an opinion of counsel to such
Purchaser, in a form reasonably acceptable to the Company, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the Securities Act or (v) if
such legend is not required under applicable requirements of the Securities Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the Commission). The Company shall cause its counsel to
issue any legal opinion (including, without limitation, the opinion referred to
in the Transfer Agent Instructions) to the Company’s transfer agent on each
Effective Date and in connection with any sale or transfer pursuant to Rule 144
in compliance with this Section 4.1(c). Any fees (with respect to the Transfer
Agent, Company Counsel or otherwise) associated with the removal of such legend
shall be borne by the Company. Following the Effective Date, or at such earlier
time as a legend is no longer required for certain Securities, the Company will,
no later than three (3) Trading Days following the delivery by a Purchaser
(i) to the Transfer Agent (with notice to the Company) of a legended certificate
representing Shares or Warrant Shares (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in form necessary to affect the reissuance
and/or transfer) or (ii) to the Company of an Exercise Notice in the manner
stated in the Warrants to effect the exercise of such Warrant in accordance with
its terms, and any other documents required by Section 4.1(a), deliver or cause
to be delivered to such Purchaser either: (A) provided that the Transfer Agent
is participating in the DTC Fast Automated Securities Transfer Program, credit
the aggregate number of shares of Common Stock to which such Purchaser shall be
entitled to such Purchaser’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system or (B) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver (via reputable overnight courier) to such Purchaser a certificate
representing such Shares that is free from all restrictive and other legends,
registered in the name of such Purchaser or its designee (the date by which such
credit is so required to be made to the balance account of such Purchaser’s or
such Purchaser’s nominee with DTC or such certificate is required to be
delivered to such Purchaser pursuant to the foregoing is referred to herein as
the “Required Delivery Date”). The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4.1. Notwithstanding any of the foregoing
to the contrary, certificates for Shares or Warrant Shares subject to legend
removal hereunder shall, upon Purchaser’s written request, be transmitted by the
Transfer Agent to a Purchaser by crediting the applicable balance account at the
Depository Trust Company as directed by such Purchaser.

(d) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. While the Registration Statement remains
effective, each Purchaser hereunder may sell the Shares and Warrant Shares in
accordance with the plan of distribution contained in the Registration Statement
and if it does so it will comply therewith and with the related prospectus
delivery requirements unless an exemption therefrom is available or unless the
Shares or Warrant Shares are sold pursuant to Rule 144. Each Purchaser,
severally and not jointly with the other Purchasers, agrees that if it is
notified by the Company in writing at any time that the Registration Statement
registering the resale of the Shares and Warrant Shares is not effective or that
the prospectus included in such Registration Statement no longer complies with
the

 

23



--------------------------------------------------------------------------------

requirements of Section 10 of the Securities Act, the Purchaser will refrain
from selling such Shares or Warrant Shares until such time as the Purchaser is
notified by the Company that such Registration Statement is effective or such
prospectus is compliant with Section 10 of the Securities Act, unless such
Purchaser is able to, and does, sell such Shares or Warrant Shares pursuant to
an available exemption from the registration requirements of Section 5 of the
Securities Act. The Placement Agents and the Company and its Transfer Agent, and
their respective directors, officers, employees and agents, may rely on this
Section 4.1(d) and each Purchaser hereunder will indemnify and hold harmless
each of such persons from any breaches or violations of this Section 4.1(d).

4.2 Furnishing of Information. In order to enable the Purchasers to sell the
Shares and Warrant Shares under Rule 144, until two years from the Effective
Date, the Company shall use its reasonable best efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. During such period, if the Company is not required
to file reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c) such
information as is required for the Purchasers to sell the Shares and Warrant
Shares under Rule 144.

4.3 No Integration. The Company shall not, and shall use its reasonable best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that will be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchasers, or
that will be integrated with the offer or sale of the Securities for purposes of
the rules and regulations of any Trading Market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.

4.4 Securities Laws Disclosure; Publicity. The Company shall issue a press
release disclosing the material terms of the transactions contemplated hereby
(the “Press Release”) no later than 9:00 A.M., New York City time, on the
Trading Day immediately following the date on which this Agreement is fully
executed. In addition, the Company shall file a Current Report on Form 8-K (the
“8-K Filing”) with the Commission describing the terms of the Transaction
Documents (and including as exhibits to such Current Report on Form 8-K this
Agreement and the Registration Rights Agreement) on or before the fourth
Business Day following the date hereof. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser or any Affiliate
or investment adviser of any Purchaser, or include the name of any Purchaser or
any Affiliate or investment adviser of any Purchaser in any press release or
filing with the Commission (other than the Registration Statement) or any
regulatory agency or Trading Market without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with
(A) any registration statement contemplated by the Registration Rights Agreement
or (B) the filing of Transaction Documents (including signature pages thereto)
with the Commission or (ii) to the extent such disclosure is otherwise required
by law, request of the Staff of the Commission or Trading Market regulations.
From and after the

 

24



--------------------------------------------------------------------------------

issuance of the Press Release, no Purchaser shall be in possession of any
material, non-public information received from the Company or any of their
respective officers, directors, employees or agents, that is not disclosed in
the Press Release unless a Purchaser shall have executed a written agreement
regarding the confidentiality and use of such information, which written
agreement shall survive the execution of this Agreement and the Closing.

4.5 Confidentiality. Each Purchaser, severally and not jointly with the other
Purchasers, covenants that, until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company as described in
Section 4.4, (i) such Purchaser shall maintain the confidentiality of all
disclosures made to it in connection with this transaction, including the
existence and terms of this transaction and the information included in the
Transaction Documents, and (ii) neither such Purchaser nor any Person acting on
its behalf or pursuant to any understanding with it shall engage in any purchase
or sale of securities of the Company (including Short Sales).

4.6 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“acquiring person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, in either case solely by virtue of receiving Securities under
the Transaction Documents or under any other written agreement between the
Company and the Purchasers.

4.7 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, the Company covenants and agrees that neither it, nor
any other Person acting on its behalf, will provide any Purchaser or its agents
or counsel with any information regarding the Company that the Company believes
constitutes material non-public information without the express written consent
of such Purchaser, unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

4.8 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for general corporate purposes.

4.9 Indemnification of Purchasers.

(a) Subject to the provisions of this Section 4.9, the Company will indemnify
and hold each Purchaser, such Purchaser’s directors, officers, shareholders,
members, partners, employees and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners or employees (and any other Persons with a functionally equivalent role
of a Person holding such

 

25



--------------------------------------------------------------------------------

titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, a “Purchaser Party”), harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or directly relating to (a) any
material breach or non-fulfillment of any covenants, obligations or agreements
made by the Company in this Agreement or (b) any material breach of any
representations and warranties of the Company contained in this Agreement or in
any certificate or instrument delivered by or on behalf of the Company pursuant
to this Agreement.

(b) Promptly after receipt by any Purchaser Party (the “Indemnified Person”) of
notice of any demand, claim or circumstances which would or might give rise to a
claim or the commencement of any action, proceeding or investigation in respect
of which indemnity may be sought pursuant to this Section 4.9, such Indemnified
Person shall promptly notify the Company in writing and the Company shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses relating to such action, proceeding or investigation; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them, in which case the Company shall be responsible for the reasonable fees and
expenses of no more than one such separate counsel. The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, delayed or conditioned, the Company
shall not effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.

4.10 Principal Trading Market Listing. If necessary, the Company shall prepare
and file with the Principal Trading Market, in the time and manner required by
such Principal Trading Market, an additional shares listing application covering
all of the Shares and Warrant Shares and shall use its commercially reasonable
efforts to take all steps necessary to cause all of the Shares and Warrant
Shares to be approved for listing or quotation on the Principal Trading Market
as promptly as possible thereafter.

 

26



--------------------------------------------------------------------------------

4.11 Form D; Blue Sky. The Company agrees to timely file a Form D with respect
to the Securities as required under Regulation D and to provide a copy thereof
to any Purchaser, promptly upon such Purchaser’s written request. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to qualify the Securities for sale at the Closing to the Purchasers, or to
obtain an exemption from such qualification, under applicable state securities
or “blue sky” laws, and the Company shall provide evidence of such actions
promptly upon the written request of any Purchaser.

4.12 Delivery of Shares and Warrants After Closing. The Company shall deliver,
or cause to be delivered, to each Purchaser the respective Shares and Warrants
purchased by such Purchaser within three (3) Trading Days following the Closing
Date.

4.13 Subsequent Equity Sales. From the date hereof until thirty (30) days after
the Effective Date, without the consent of the Required Purchasers, the Company
shall not issue shares of Common Stock or Common Stock Equivalents; provided
that such 30-day term will be reduced to a period of fifteen (15) Trading Days
if, at the end of such 15-Trading Day term, the Shares are trading at a per
Share price that is at least 10% higher than the per Share price at which the
Shares are sold hereunder. Notwithstanding the foregoing, the provisions of this
Section 4.13 shall not apply to (i) the issuance of Common Stock or Common Stock
Equivalents upon the conversion or exercise of any securities of the Company
outstanding on the date hereof, provided that the terms of such security are not
amended after the date hereof to decrease the exercise price or increase the
Common Stock or Common Stock Equivalents receivable upon the exercise,
conversion or exchange thereof or (ii) the issuance of any Common Stock or
Common Stock Equivalents pursuant to any Company equity incentive plan approved
by the Company’s stockholders and in place as of the date hereof.

ARTICLE V

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire Securities at the
Closing is subject to the fulfillment, on or prior to the Closing Date, of each
of the following conditions, any of which may be waived by such Purchaser (as to
itself only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with any and all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing.

 

27



--------------------------------------------------------------------------------

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) No Material Adverse Change. Since the date of execution of this Agreement,
no event or series of events shall have occurred that has had a Material Adverse
Effect.

(e) No Suspensions of Trading in Common Stock. The Common Stock (i) shall be
designated for listing or quotation on the Principal Trading Market and
(ii) shall not have been suspended, as of the Closing Date, by the Commission or
the Principal Trading Market from trading on the Principal Trading Market nor
shall suspension by the Commission or the Principal Trading Market have been
threatened, as of the Closing Date, either (A) in writing by the Commission or
the Principal Trading Market or (B) by falling below any minimum listing
maintenance requirements of the Principal Trading Market.

(f) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

5.2 Conditions Precedent to the Obligations of the Company to Sell Securities.
The Company’s obligation to sell and issue the Securities at the Closing to each
Purchaser is subject to the fulfillment on or prior to the Closing Date of the
following conditions, any of which may be waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
the Purchaser in Section 3.2 hereof shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made, and as of the Closing
Date as though made on and as of such date, except for representations and
warranties that speak as of a specific date.

(b) Performance. The Purchaser shall have performed, satisfied and complied in
all material respects with any and all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Purchaser Deliverables. The Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

 

28



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Fees and Expenses. The Company and the Purchasers shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes (if any)
and other taxes and duties levied in connection with the sale and issuance of
the Securities to the Purchasers.

6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section 6.3 prior to 5:00 P.M., New York City time, on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 6.3 on a day that is not a Trading Day or later than
5:00 P.M., New York City time, on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service with next day delivery specified, or (d) upon actual receipt by the
party to whom such notice is required to be given, if such notice or
communication is delivered via electronic mail or any other method not
identified in the preceding clauses (a) – (c). The address for such notices and
communications shall be as follows:

 

If to the Company: ContraFect Corporation 28 Wells Avenue, 3rd Floor Yonkers, NY
10701 Telephone No.: (914) 207-2300 Attention: Natalie Bogdanos, Esq. With a
copy to: Shearman & Sterling LLP 1460 El Camino Real, Second Floor Menlo Park,
California 94025 Telephone No.: (650) 838-3772 Facsimile No.: (650) 838-5173
Attention: Christopher M. Forrester, Esq. If to a Purchaser: To the address set
forth under such Purchaser’s name on the signature page hereof;

 

29



--------------------------------------------------------------------------------

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and Required
Purchasers (which, for this purpose, must include all Major Purchasers, if
any) at the time of the amendment (which amendment shall be binding on all
Purchasers) or, in the case of a waiver, by the party against whom enforcement
of any such waiver provision is sought. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any
Purchaser to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all of
the Purchasers who are then parties to this Agreement. For clarification
purposes, the preceding sentence constitutes a separate right granted to each
Purchaser by the Company and negotiated separately by each Purchaser, and is
intended for the Company to treat the Purchasers as a class and shall not in any
way be construed as the Purchasers acting in concert or as a group with respect
to the purchase, disposition or voting of Shares or otherwise.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any other Transaction
Documents.

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Required
Purchasers at that time, except in the event of a merger or in connection with
another entity acquiring all or substantially all of the Company’s assets. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Securities in compliance with the
Transaction Documents and applicable law, provided such transferee shall agree
in writing to be bound, with respect to the transferred Securities, by the terms
and conditions of this Agreement that apply to the “Purchasers.”

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of,

 

30



--------------------------------------------------------------------------------

nor may any provision hereof be enforced by, any other Person, except each
Purchaser Party is an intended third party beneficiary of Section 4.10 and the
Placement Agents shall be intended third party beneficiaries of Sections 3.1 and
3.2.

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Securities pursuant to the Closing.

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

31



--------------------------------------------------------------------------------

6.12 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligation within the period therein provided, then such Purchaser may, in its
sole discretion, rescind or withdraw any such notice, demand or election in
whole or in part, without prejudice to its future actions and rights, upon
written notice to the Company prior to the Company’s performance of the related
obligation.

6.13 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any and all reasonable fees associated with the
issuance of any such replacement Securities, including but not limited to
third-party costs associated with the issuance such as transfer agent and legal
expenses. If a replacement certificate or instrument evidencing any Securities
is requested in writing due to a mutilation thereof, the Company may in its sole
discretion require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

6.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

6.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

32



--------------------------------------------------------------------------------

6.16 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Purchaser or by any agent or employee of any other Purchaser, and no
Purchaser and none of its agents or employees shall have any liability to any
other Purchaser (or any other Person) relating to or arising from any such
information, materials, statements or opinions. Nothing contained herein or in
any other Transaction Document, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any Proceeding for such purpose. It is expressly understood
and agreed that each provision contained in this Agreement is between the
Company and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the date first indicated above.

 

CONTRAFECT CORPORATION By:

 

Name: Title:

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

Aggregate Purchase Price (Subscription Amount):
                                        

If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:

 

 

 

Print Name(s) Social Security Number(s)

 

 

Signature(s) of Purchaser(s) Signature(s) of Purchaser(s) Address for Notice:
Delivery Instructions (if different than Notice Address):

 

 

 

 

 

Telephone:

 

Street Fax:

 

Email:

 

 

City/State/Zip With a copy to: Attention:

 

 

Telephone:

 

 

 

Telephone:

 

Fax:

 

Email:

 

If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:

 

 

Name of Entity Federal Taxpayer ID Number By:

 

 

Name:

 

State of Organization Title:

 



--------------------------------------------------------------------------------

Address for Notice: Delivery Instructions (if different than Notice Address):

 

 

 

 

 

Telephone:

 

Street Fax:

 

Email:

 

 

City/State/Zip With a copy to: Attention:

 

 

Telephone:

 

 

 

Telephone:

 

Fax:

 

Email:

 



--------------------------------------------------------------------------------

EXHIBIT A

Registration Rights Agreement

Please see attached.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Warrant

Please see attached.